Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information Disclosure Statement (IDS) submitted on 09/11/2019, is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is being considered by the examiner.
The information Disclosure Statement (IDS) submitted on 09/11/2019, is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is being considered by the examiner.
The information Disclosure Statement (IDS) submitted on 12/16/2019, is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is being considered by the examiner.
The information Disclosure Statement (IDS) submitted on 03/09/2020, is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is being considered by the examiner.
The information Disclosure Statement (IDS) submitted on 03/09/2020, is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is being considered by the examiner.
The information Disclosure Statement (IDS) submitted on 06/04/2020, is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “134” has been used to designate both "argument construction window" and "warrants window".  See Figure 3 and Specification, at [0051.]  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: various usage of hyphenated words when also used in non-hyphenated format.  Examples include “war-rants”, at [0007]; “net-work”, at [0028]; and “con-tent”, at [0055.]  Several occurrences of other words in hyphenated format, when correct spelling is no hyphen, are present in the Specification.  A single, correct format used throughout is desired.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims  rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite a system and a method; therefore, the claims pass Step 1 of the eligibility analysis as described in the 2019 PEG. 
For Step 2A, Prong One, of the eligibility analysis, the claims recite the abstract idea of practicing social discussion of information.  These actions can be expressed as a social activity (or collaborative effort), which can be categorized as managing personal behavior or interactions between people.  This is a certain method of organizing human activity, and thus, an abstract idea.  
Claim 1, which is representative of claims 9, 10 and 11, is indicative of the abstract idea, which is defined by the elements of:
providing proposition-based content for review within a collaborative environment, the system comprising: a collaborative environment;
represent a set of propositional content available for a first argument as a plurality of statement elements; each of the statement elements being one of a plurality of statement types including premise, warrant, and claim, each of the plurality of statement elements being represented based on a corresponding statement data object for the statement element; 
a logical argument object for the first argument based on a first set of input defining the first argument according to a specified argument type to include one or more premises and one or more warrants of the statement elements, a first claim of the statement elements, and a plurality of interconnections defining logical relations between the one or more premises, the one or more warrants, and the first claim according to respective logical rules for the one or more warrants; 
a structured argument model representation of the logical argument object for the first argument that includes an indication of each of the one or more premises, the one or more warrants, the first claim, and the interconnections between the one or more premises, the one or more warrants, and the first claim, and wherein the corresponding statement data object for each of the plurality of statement elements and the logical argument object for the first argument are maintained as persistent objects to allow the plurality of users to simultaneously and continuously perceive and interact with the corresponding statement data object for each of the plurality of statement elements and the logical argument object for the first argument.  
These claims describe the actions inherent in social discussion of information.  They describe humans parsing a statement and subjecting it to public discourse.  Furthermore, the collaborative aspect of the claimed invention surely indicates a social activity.  Thus, the claims illustrate a certain method of organizing human activity and are considered to recite an abstract idea.  
For Step 2A, Prong Two, of the analysis, this judicial exception is not integrated into a practical application because the only additional elements of the claim describe:
A system; comprising: a collaborative environment application executing within a distributed processing system and accessible to a plurality of users within a user interface provided through one or more clients systems communicatively connected to a network, the collaborative environment application configured; distributed processing system; 
an argument constructor module implemented within the collaborative environment application that constructs;
an argument representation module implemented within the collaborative environment application that generates;  
a non-transitory, computer-readable storage medium, having embodied thereon a program executable by a processor to perform; and, executing a collaborative environment application; executing an argument constructor module;
a computer apparatus comprising: a processor that executes computer-readable instructions stored in memory, wherein the processor executes the computer-readable instructions to perform; and,
a non-transitory, computer-readable storage medium, having embodied thereon a program executable by a processor to perform.
These additional elements simply instruct one to practice the abstract idea of social discussion of information utilizing a system comprising; an application; a user interface; a network; modules; non-transitory, computer-readable storage medium;, a program executable by a processor; a computer; and, instructions to perform the method that defines the abstract idea, where these components are used as tools to execute the abstract idea. See MPEP 2106.05(f)(2). This is indicative of the fact that the claim has not 
For Step 2B of the eligibility analysis, the claims do not include additional elements
that are sufficient to amount to significantly more than the judicial exception because it does not amount to more than simply instructing one to practice the abstract idea by using generically recited devices to perform the steps that define the abstract idea.  This does not render the claims as being patent eligible. See MPEP 2106.05(f)(2). The rationale set forth for Step 2A, Prong 2, above, is also applicable to Step 2B, so no further evaluation is necessary. This is consistent with the 2019 PEG.
	Dependent claims 2 – 5 and 8 contain further embellishments to the same abstract idea found in claim 1.  These elements simply refine the ways that parsing of a statement may happen when open to public discourse.  Analyzing statements, claims, and arguments is inherently the method that humans will undertake to opine on a subject.  These elements define the information that is open to debate and they do not contain anything that is considered an additional element under Step 2A, Prong Two, or at Step 2B.
	Dependent claims 6 and 7 contain further embellishments to the same abstract idea found in claim 1. These elements demonstrate methods or models used to analyze and parse the information. They do not contain anything that is considered an additional element under Step 2A, Prong Two, or at Step 2B.
Step 2A, Prong 2, or under Step 2B as already addressed above, with the rationale being that set forth in 2106.05(f).
Therefore, for the reasons set above, claims 1 – 11 are directed to an abstract idea without integration into a practical application and without significantly more.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Baldwin (US20090144302) details a web-enabled method for diagrammatically representing the meaningful structure of a complex argument or debate.  Cioffi (US20080222279) discloses a system that assembles diverse individual thoughts into collective intelligence, making possible a structured conversation by a networked community.  Malet (US 6,347,332) discloses a system for network-based debates.  Schwartz (US20120030729) describes a collaborative structured analysis system and method that identifies dependencies between hypotheses, arguments, assumptions, and comments; utilizing a user interface.  Tunstall-Pedoe (US20090192968) describes an enhanced knowledge repository.  


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on (571) 270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DONALD J. EDMONDS
Examiner
Art Unit 3687

/DENNIS W RUHL/Primary Examiner, Art Unit 3687